Citation Nr: 0918592	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include subacute peripheral neuropathy of the feet, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was previously before the 
Board in September 2008, at which time it was remanded for 
additional development.  In March 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDING OF FACT

Peripheral neuropathy, to include subacute peripheral 
neuropathy of the feet, was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active 
service.


CONCLUSION OF LAW

Peripheral neuropathy, to include subacute peripheral 
neuropathy of the feet, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 
3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of an October 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and a private medical 
statement.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board 
observes that during his March 2009 Travel Board hearing, the 
Veteran testified that he was examined for his bilateral foot 
peripheral neuropathy at the Minneapolis VA Medical Center in 
2008 and that he had also received treatment for such 
condition by Dr. P. S., of St. Luke's Internal Medicine 
Associates, as well by Dr. K., of Northland Neurology. 
(Transcript (T.) at page (pg.) 4-7, 9-13).  However, the 
record does not contain any treatment records from such 
facilities.  Nevertheless, the Board finds that to remand for 
such records would serve no useful purpose.  These records, 
which were generated decades after the Veteran's discharge 
from service, would refer only to current disability, and 
thus would be cumulative of evidence already of record which 
shows the existence of the disability at issue.  Thus, the 
Board concludes that further development with regard to VA's 
duty to assist would serve no useful purpose and that no 
prejudice to the veteran will result.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.


Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

38 C.F.R. § 3.309(e), Note 2, provides that the phrase "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appear within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral foot subacute peripheral neuropathy, to include as 
due to Agent Orange exposure.  With respect to entitlement to 
service connection on a nonpresumptive direct-incurrence 
basis, a post-service private treatment record dated in 
September 2006 reflects that the Veteran has been diagnosed 
with, and treated for, subacute peripheral neuropathy 
involving numbness in the feet.  The examiner described it as 
a peripheral neuropathy that had been steadily progressive 
over the years.  It was opined that it was possible that the 
peripheral neuropathy could have been caused by the Veteran's 
exposure to Agent Orange during the Vietnam War.  The 
rationale provided for the opinion was that the Veteran had 
no other risk factors that would account for his peripheral 
neuropathy.  

With respect to an in-service injury or disease, during his 
March 2009 Travel Board hearing, the Veteran testified that 
he experienced tingling and burning in his feet while he was 
Vietnam.  (Transcript (T.) at page (pg.) 3.)  However, his 
service treatment records are negative for any complaint, 
diagnosis, or treatment for peripheral neuropathy, to include 
subacute peripheral neuropathy.  Indeed, although the Report 
of Medical History, provided in conjunction with the 
Veteran's March 1969 separation examination shows that the 
Veteran reported a history of foot trouble (which he 
indicated was a foot infection), he denied a history of 
neuritis or paralysis.  Further, the examiner from the 
corresponding Report of Medical Examination noted that the 
Veteran's feet were normal and that he was neurologically 
normal.  

The Board notes that the lack of objective, clinical evidence 
of in-service complaints of, or treatment for neurological 
symptomatology, including subacute peripheral neuropathy, is 
highly significant because service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or aggravation 
. . . .").  Hence, the Board finds that such evidence in the 
record to be highly probative, and that such is given a lot 
of weight and credibility because this was at a time 
contemporaneous to his service.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).

Moreover, the first clinical diagnosis of record of subactue 
peripheral neuropathy was in 2006, many years after the 
Veteran's 1969 separation from service.  Further, as 
discussed in greater detail below, no competent medical 
opinion of record etiologically relates the Veteran's current 
bilateral foot subacute peripheral neuropathy, to any 
incident of service, including service in Vietnam.  The Board 
notes that in the absence of demonstration of continuity of 
symptomatology, or a clinical opinion relating current 
disability to service, the initial demonstration of a current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

With respect to the Veteran's assertions that his bilateral 
foot subacute peripheral neuropathy is related to Agent 
Orange exposure, the Board acknowledges that the record 
reflects that the Veteran served in Vietnam and received the 
Purple Heart Medal.  As such, his in-service exposure to 
herbicides is presumed.  However, as noted above, in order 
for a Veteran to establish service connection on a 
presumptive basis for a disability that results from exposure 
to (herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  The Board observes that subacute 
peripheral neuropathy has been listed under 38 C.F.R. § 
3.309(e) as one that VA has associated with Agent Orange 
exposure and therefore a Veteran could be entitled to a grant 
of service connection on a presumptive basis.  However, the 
record does not show that the Veteran's subacute peripheral 
neuropathy appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset as required by 38 C.F.R. § 3.309(e), Note 2.  In this 
regard, as noted above, the Veteran has testified that he 
experienced tingling and burning in his feet while he was 
Vietnam, and that a private medical report dated in September 
2006 noted current peripheral neuropathy involving the feet.  

The Board also notes that the Veteran is competent and 
credible to report that he experienced neurological symptoms 
in his feet during service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the fact remains that the 
first documented diagnosis of record of subacute peripheral 
neuropathy is in a private, September 2006 treatment record.  
The Board notes that in such treatment record, the physician, 
Dr. P. S., (who the Veteran testified that he began seeing 
ten years ago (See Transcript (T.) at page (pg.) 6)), 
indicated that the Veteran's intermittent subacute peripheral 
neuropathy had been steadily progressive over the years.  
Such objective evidence is highly probative because it 
reflects that the first documentation of the Veteran's 
subacute peripheral neuropathy symptoms began approximately 
30 years after service and that such symptoms have continued 
for well over the two year period identified in 38 C.F.R. § 
3.309(e), Note 2.  Therefore, the Board finds that the 
Veteran's bilateral foot subacute peripheral neuropathy does 
not meet the definition of acute or subacute peripheral 
neuropathy under 38 C.F.R. § 3.309(e), Note 2, and 
consequently may not be service connected due to Agent Orange 
exposure based on a presumptive basis.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309.

Further, there is no competent medical evidence of record 
that causally links the veteran's peripheral neuropathy, 
identified as subacute peripheral neuropathy involving the 
feet, to exposure to Agent Orange in service.  Combee v. 
Brown, 34 F. 3d 1039 (Fed Cir. 1994).  Indeed, the Board 
observes that the September 2006 private physician stated 
that it was his opinion that it was "possible" the 
Veteran's subacute peripheral neuropathy "could" have been 
caused by his Agent Orange exposure during the Vietnam War.  
In reaching this determination the physician stated, "[the 
Veteran] has really no other risk factors that would account 
for this."  However, the Board finds that such opinion is 
both vague and speculative and, at most, does little more 
than indicate the possibility that the Veteran's subacute 
peripheral neuropathy is related to service.  The Board notes 
that the Court has held that an examiner's opinion that a 
current disorder "could be" related to, or that there "may 
be" some relationship with, symptomatology in service makes 
the opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  See also 38 C.F.R. § 3.102 (reasonable doubt 
does not include resort to speculation or remote 
possibility).  Therefore, in the absence of any evidence to 
the contrary, the Board finds that there is simply no medical 
evidence of record supporting a causal connection between the 
Veteran's exposure to herbicides during service and his 
current subacute peripheral neuropathy.

In conclusion, although the Veteran asserts that his current 
subacute peripheral neuropathy, is related to service, 
including Agent Orange exposure in Vietnam, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent and 
credible to give evidence about what he experienced; for 
example, he is competent to report that he experienced 
neurological symptoms in his feet during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
this case, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
medical evidence of record fails to establish that the 
Veteran's current subacute peripheral neuropathy is a result 
of his service.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for peripheral neuropathy, to include 
subacute peripheral neuropathy, and the claim must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include subacute peripheral neuropathy, to include as due 
to Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


